Case 2:20-cr-00129-RJC Document 4 Filed 06/23/20 Page 1 of 3

FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA HUN 23 ap ,
CLE,
UNITED STATES OF AMERICA | | , Sr “Ost ? oP Coy
_v. | Criminal No. Lo 7 af man
TAYLAR FRIERSON | [UNDER SEAL]

INDICTMENT MEMORANDUM
AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
‘United States Attorney for the Western District of Pennsylvania, and Brian M. Czarnecki,
Assistant United States Attorney for said District, and submits this Indictment Memorandum to
the Court: | |
I. THE INDICTMENT
A federal grand jury returned a one-count indictment ‘against the above-named
defendant for an alleged violation of federal law:

COUNT OFFENSE/DATE - TITLE/SECTION

‘1 Conspiracy to Commit Offenses Against the United 18 U.S.C. § 371
States

In and around May 2019 to on or about July 2, 2019

II. ELEMENTS OF THE OFFENSE
As to Count 1: |
. Inorder for the crime of Conspiracy to Commit Offenses Against the United States,
in violation of 18 U.S.C. § 371, to be established, the government must prove all of the following

. essential elements beyond a reasonable doubt:

1. That two (2) or more persons agreed to commit offenses against the United
Case 2:20-cr-00129-RJC Document 4 Filed 06/23/20 Page 2 of 3

States, as charged in the Indictment:

2. That TAYLAR FRIERSON was a party to or member of that agreement;

3. That TAYLAR FRIERSON joined the agreement or conspiracy knowing of
its objectives to commit offenses against the United States and intending to join together with at
least one other alleged conspirator to achieve those objectives; that is, that TAYLAR FRIERSON
and at least one other alleged conspirator shared a unity of purpose and the intent to achieve
common goals or obj ectives, to commit offenses against the United States; and

4. That at some time during the existence of the agreement or conspiracy, at
least one of its members performed an overt act in order to further the objectives of the agreement.

Third Circuit Model Criminal Jury Instruction 6.18.371A.

IU. PENALTIES

As to Count 1, Conspiracy to Commit Offenses Against the United States (18
U.S.C. § 371): |

1. _ Imprisonment of not more than five (5) years (18 U.S.C. § 371);

2. A fine not more than the greater of;

(a) $250,000 (18 U.S.C. § 3571(b)(3));

ot .

(b) an alternative fine in an amount not more than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 3571(d));

3, A term of supervised release of not more than three (3) years (18 U.S.C. §

3583);

4. Any or all of the above.
Case 2:20-cr-00129-RJC Document 4 Filed 06/23/20 Page 3 of 3 |

IV. MANDATORY SPECIAL ASSESSMENT .
A mandatory special assessment of $100.00 must be imposed at each count upon
which the defendant is convicted, pursuant to 18 U.S.C. § 3013.
vz RESTITUTION |
~ Restitution may be required in this case as to Count One, together with any
authorized penalty, as part of the defendant’s sentence pursuant to 18 U.S.C. §§ 3663, 3663A, and
3664. - | -
VI. FORFEITURE
Forfeiture is not applicable in this case.

Respectfully submitted,

SCOTT W. BRADY
_ United States Attorney |

/s/ Brian M. Czarnecki
BRIAN M. CZARNECKI

_ Assistant U.S. Attorney
DC ID No. 1047275
